        Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                        )
LILIAN PAHOLA CALDERON JIMENEZ, et al., )
                                        )
          Petitioners,                  )
                                        )
      v.                                )                    No. 18-cv-10225-MLW
                                        )
CHAD WOLF, et al.,                      )
                                        )
          Respondents.                  )
                                        )

     RESPONDENTS’ MOTION FOR A PROTECTIVE ORDER UNDER RULE 26
     (b)(2)(C)(iii) AND TO LIMIT THE SCOPE OF A DEPOSITION UNDER RULE
                                    30(d)(3)(B)

INTRODUCTION

        Despite this Court’s order setting clear limits on discovery, several of the topics in

Petitioners’ Rule 30(b)(6) deposition notice (the “Notice”) are not relevant to any claim in the

amended complaint (ECF No. 27) or are overly broad, vague, and not proportional to the needs of

the case. This Court should therefore limit the scope of depositions and enter a protective order

disallowing Petitioners’ topics 9, 19, and 23. See Petitioners’ Rule 30(b)(6) Deposition Notice, Ex.

A. at 7, 9.

        Petitioners’ topics 9 and 19 broadly seek discovery from U.S. Citizenship and Immigration

Services (“USCIS”) regarding its adjudication of immigration petitions and benefits. This

discovery is beyond the scope of discovery authorized by this Court and the Federal Rules of Civil

Procedure. First, these topics are irrelevant to Petitioners’ central allegation that “detaining and

threatening to detain and remove noncitizen Petitioners” is unlawful. See ECF No. 27 at ¶¶ 115,

120. Second, Petitioners’ complaint lacks any allegation that USCIS is improperly adjudicating
        Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 2 of 15



the applications related to this lawsuit nor does it seek any relief from any USCIS policy or

practice. Id. ¶¶ 138-45. Finally, this discovery is unrelated to USCIS’s implied involvement in

Immigration and Customs Enforcement (“ICE”) arrests of class members at USCIS offices. A

protective order disallowing these topics is therefore appropriate because these topics, related to

USCIS’s policies and practices, are disproportionate to the needs of the case considering the claims

actually raised in the complaint, fall outside the scope of discovery permitted by Rule 26(b)(1),

and are beyond the discovery limitations set by the Court. ECF No.366 at ¶¶ 3(a) and (b). See Fed.

R. Civ. P. 30(d)(3)(B), 26(b)(2)(C)(iii).

       Additionally, this Court should disallow Petitioners from taking a deposition on the

Department of Homeland Security’s (“DHS”) “motivations in taking any steps to restrict eligibility

for or access to the Provisional Waiver Process, including any motivations relating to racial animus

or national origin.” Ex. A at 9. This topic seeks Respondents to designate a witness to speak on

behalf of DHS despite this Court refusing to authorize discovery from DHS. See ECF No. 366. It

also seeks information unrelated to the claims in the complaint because the topic is not limited to

class members, in geographical location, or to the arrest, detention, and removal of class members.

Accordingly, this Court should enter an order prohibiting Petitioners from taking a Rule 30(b)(6)

on topic 23.

PROCEDURAL AND FACTUAL BACKGROUND

       I.      Topics 9 and 19: USCIS Adjudicatory Practices

       On April 10, 2018, Petitioners filed a class action complaint against inter alia the DHSand

ICE. See generally ECF No. 27. The complaint’s six counts all allege that, for various reasons,

arresting, detaining and removing class members is unlawful. ECF No. 1 at ¶¶ 115, 120, 122, 127,

131, 136. The complaint recognizes that ICE is the DHS agency with authority to make detention



                                                 2
        Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 3 of 15



and removal decisions regarding class members and thus, seeks relief from ICE’s actions. Id. at ¶¶

3, 138-43.

       The complaint does not allege that any USCIS action is unlawful nor does it seek an

injunction or declaratory relief from any action taken by USCIS. See generally id at ¶¶ 138-45.

Further, the complaint does not allege that USCIS is unlawfully adjudicating the petitions or

applications at issue in the complaint (Forms I-130, I-212, and I-601A) nor allege that USCIS’s

adjudicatory practices bear on whether ICE’s detention and removal of class members is unlawful.

       In short, Petitioners’ complaint alleges that three specific ICE actions — arresting,

detaining and removing class members — unlawfully interfere with an alien’s pursuit of a

provisional unlawful presence waiver. Id. at ¶¶ 115, 120, 122, 127, 131. Petitioners do not allege

that any other government action, such as USCIS’s adjudicatory policies and practices, is unlawful.

       On August 28, 2019, this Court authorized discovery from USCIS “that is relevant to the

claims in petitioners’ Amended Complaint.” ECF No. 366. Consistent with this order, Respondents

have provided a substantial amount of discovery from USCIS. As of the date of filing, Petitioners

have taken the deposition of two USCIS employees (including District Director Denis Riordan) in

addition to a Rule 30(b)(6) witness concerning the Notice’s topics 6 and 8. See e.g. Deposition

Transcript of Denis Riordan, Exhibit B. The witnesses also answered questions regarding whether

USCIS continued to adjudicate the Form I-130s of individuals arrested at USCIS. Id. Respondents

have also provided written discovery, including emails, policy memoranda, and guidance related

to arrests at USCIS and communication with ICE regarding scheduled interviews of final order

aliens at USCIS offices. Respondents will continue to provide discovery from USCIS that is

responsive to discovery requests and relevant to the issues in the amended complaint that are within




                                                 3
        Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 4 of 15



the compass of Rule 26(b)(1), to wit: whether the arrest, detention, and removal of class members

by ICE is unlawful. See ECF No. 366.

       Petitioners now request that Respondents designate a witness under Rule      30(b)(6)    to

testify about 37 topics and subtopics. Respondents seek a protective order from the following

topics that are not relevant to any claims in Petitioners’ amended complaint, and not within the

ambit of Rule 26(b)(1):

       1. All USCIS practices and policies relating to adjudicating the applications that comprise

             the Provisional Waiver Process;

       2. The reasons that Ms. Amy Chen’s I-130 Petition for Alien Relative, filed for her

             husband, Deng Gao, on June 23, 2016, was not approved until October 30, 2018.

Ex. A at 7, 9.

       II.       Topic 23: DHS Motivations

       Petitioners’ complaint also alleges, in three paragraphs, that “Executive Order 13768—and

Respondents’ practice of subjecting noncitizen Petitioners and noncitizen members of the

proposed class to detention and removal . . . are motivated by racial animus and animus based on

national origin and are unlawful” under the Equal Protection Clause of the Fifth Amendment. ECF

No. 27 at ¶ 122. Respondents moved to dismiss this claim, but the Court denied Respondents

motion on May 3, 2019, finding that Petitioners had stated a claim under the applicable standard

set forth in Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252 (1977).

Trans. of May 16, 2019 Hearing.

       On August 20, 2019, the parties submitted their discovery proposals in which they

disagreed on the scope of discovery. ECF No. 357. Specifically, Petitioners sought permission to

request discovery from all of DHS, including DHS and ICE headquarters. Id. at 3-4. Respondents



                                                4
        Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 5 of 15



argued that discovery must be limited to ICE Boston because communications not ultimately sent

to, or otherwise provided to, ICE Boston are irrelevant to the challenged action in this case: the

arrest, detention, and removal of the named Petitioners and class members within the Boston ICE

ERO area of responsibility. Id. at ¶¶ 6-7. On August 28, 2019, the Court resolved this dispute by

allowing Petitioners to “take discovery from ICE Headquarters concerning policy directives given

to ICE Boston.” ECF No. 366 at ¶ 3. Despite Petitioners’ request to take discovery from DHS as

a whole, the Court did not authorize this request in its order. Id. Petitioners now request that

Respondents designate a witness under Rule 30(b)(6) to speak on behalf of DHS as a whole on the

following topic: “DHS’s motivations in taking any steps to restrict eligibility for or access to the

Provisional Waiver Process, including any motivations relating to racial animus or national

origin.” Ex. A at 9.

       The parties conferred on many occasions regarding the topics in the Notice and were able

to resolve some disputes. Respondents now file this motion to resolve the remaining disputes the

parties were unable to resolve amongst themselves.

       III.    LEGAL STANDARD

       Rule 30(b)(6) deposition notices, like all other discovery requests, are subject to Rule 26’s

limitations on the scope of discovery. Under Rule 26(b)(1), discovery is limited to non-privileged

matters that are, inter alia, “relevant to any party’s claim or defense and proportional to the needs

of the case.” Fed. R. Civ. P. 26(b)(1). A court is required to limit the extent of discovery if it

determines that the proposed discovery is beyond the limits set by Rule 26(b)(1). Fed. R. Civ. P.

26(b)(2)(C)(iii); 30(d)(3)(B). This safeguard has become increasingly important since the 2000

amendments to Rule 26 that clarified that courts have the authority to “confine discovery to the

claims and defenses asserted in the pleadings and signal[ed] to the parties that they have no



                                                 5
        Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 6 of 15



entitlement to discovery to develop new claims or defenses that are not already identified in the

pleadings.” Fed. R. Civ. P. 26, advisory committee’s note to 2000 amendments (emphasis added).

“The party seeking discovery to which an adversary has objected, bears the burden of showing

relevance.” Judson v. Midland Credit Management, Inc., C.A. No. 13-11435-TSH, 2014 WL

3829082 at *1 (D. Mass. August 1, 2014).

       Since the amendments to Rule 26(b)(1), the allowable scope of discovery is substantially

more focused. The 2015 amendments to Rule 26 imposed heightened standards on a party to

establish the relevance of discovery sought. See, e.g., Gilead Scis., Inc. v. Merck & Co., No. 13-

cv-04057-BLF, 2016 WL 146574, at *1 (N.D. Cal. Jan. 13, 2016) (“No longer is it good enough

to hope that the information sought might lead to the discovery of admissible evidence … [T]he

old language to that effect is gone.”). Under the new standard, the discovery sought must be

relevant to the specific claims or defenses at issue among the parties in the litigation, not just the

“general subject matter” of the case. Cole’s Wexford Hotel, Inc. v. Highmark Inc., 209 F. Supp. 3d

810, 812 (W.D. Pa. 2016); see also Waste Mgmt. of La., LLC v. River Birch, Inc., No. 11-2405,

2017 WL 2271982, at *4 (E.D. La. May 24, 2017) (denying discovery that, while broadly

connected to the issues before the court, was not relevant to the specific claims alleged in the

complaint).

       The Cole’s Wexford court explained that, under the 2015 amendments to Rule

26, “discovery requests are not relevant simply because there is a possibility that the information

may be relevant to the general subject matter of the action.” Id. at 812. Rather, as amended, Rule

26 imposes a duty on the court and the parties “to analyze the scope of discovery by considering

whether the discovery sought is relevant to a party’s claims or defenses.” Id. (emphasis added).




                                                  6
        Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 7 of 15



Additionally, amended Rule 26(b)(1) requires proportionality to the needs of the case “considering

. . . the importance of the requested discovery in resolving the issues.” Fed. R. Civ. P. 26(b)(1).

ARGUMENT

        I.       USCIS’s Adjudicatory Policies and Practices are Unrelated to any of the
                 Claims in Petitioner’s Complaint.

        Because several of the proposed topics in the Notice are unrelated to any of the claims in

the first amended complaint, this Court should enter an order limiting Petitioners’ 30(b)(6)

deposition.

        Petitioners seek to depose a designated Rule 30(b)(6) witness regarding:

        1. All USCIS practices and policies relating to adjudicating the applications that comprise

              the Provisional Waiver Process;

        2. The reasons that Ms. Amy Chen’s I-130 Petition for Alien Relative, filed for her

              husband, Deng Gao, on June 23, 2016, was not approved until October 30, 2018.

Ex. A at 7, 9.

        However, these requests are well beyond the scope of discovery authorized by this Court

and Rule 26(b)(1). Throughout discovery, Petitioners have attempted to expand the scope of this

lawsuit by characterizing their complaint as a challenge to any interference with the pursuit of a

provisional waiver. Trans. of August 27, 2019 Hearing at 64:23-25, 65:1-5 (“So I think

interference as a broad concept is what we’re looking at in terms of USCIS discovery.”). However,

Petitioners’ complaint only alleges that ICE Boston has interfered with the “provisional waiver

process” by arresting, detaining, and removing the named petitioners and class members while

they seek a provisional waiver. See ECF No. 27 at ¶¶ 115, 120, 122, 127, 131. Petitioners’

complaint does not allege that USCIS has been improperly adjudicating applications. Absent this

allegation, Petitioners cannot plausibly argue that USCIS’s adjudication process is relevant and


                                                  7
        Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 8 of 15



otherwise within the compass of Rule 26(b)(1) respecting any claim in the amended complaint.

See Edwards v. Scripps Media, Inc., 331 F.R.D. 116, 122 (E.D. Mich. 2019) (“Rule 26(b)(1) has

been narrowed . . . the rule now allows only discovery of evidence that is relevant to the specific

claims and defenses at issue.”).

       Further, whether USCIS is properly adjudicating applications has no bearing on whether

ICE’s arrest, detention, and removal of class members is unlawful. There is no connection between

Petitioners’ ability to prove their claim – that ICE’s detention and removal of class members is

unlawful – and USCIS’s adjudication policies and practices. As such, discovery into how USCIS

adjudicates applications is irrelevant, unnecessary, and plainly exceeds the scope of discovery

under Rule 26(b)(1). See Highmark Inc., 209 F. Supp. 3d at 812 on reconsideration sub

nom. Cole's Wexford Hotel, Inc. v. UPMC & Highmark Inc., No. CV 10-1609, 2017 WL 432947

(W.D. Pa. Feb. 1, 2017) (“Discovery requests are not relevant simply because there is a possibility

that the information may be relevant to the general subject matter of the action.”); Waters v. U.S.

Capitol Police Bd., 216 F.R.D. 153, 159 (D.D.C. 2003) (explaining that certain discovery is

unnecessary unless the discovery would yield evidence that would have bearing on plaintiff’s

claim). Therefore, Petitioners’ proposed deposition topics relating solely to how USCIS

adjudicates applications is irrelevant to any claim or defense in this litigation and not proportional

to the needs of the case. This Court should issue an order limiting the Rule 30(b)(6) deposition

accordingly.

       Further, Petitioners cannot rely on their unsubstantiated, diffident statements in Court

regarding USCIS Form I-130 interviews in order to obtain discovery. See Trans. of August 27,

2019 at 65-66. The Federal Rules require that a plaintiff allege unlawful actions on paper that

comports with Rule 11 and that a defendant have an opportunity to respond to the allegation before



                                                  8
           Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 9 of 15



discovery is granted on the allegation. Fed. R. Civ. P. 11(b); 26(b)(1). Petitioners seek to side-step

the rules by obtaining discovery on USCIS’s adjudication practices without any pleaded allegation

that USCIS is unlawfully interfering with a class member’s pursuit of a provisional waiver and

without providing any opportunity for Respondents to respond. 1 Notwithstanding Petitioners’

counsel’s candor in admitting that “I don’t think we can say anything definitive,” Petitioners’

speculative surmise that “there may be some recent changes through USCIS interview policies

concerning I-130s” relates to no allegation or claim in the complaint. Trans. of August 27, 2019 at

66: 1-8.

       The Court itself has addressed Petitioners’ statements previously: “[P]etitioners say there’s

a reason to be concerned that CIS is delaying or not scheduling I-130 interviews . . . but I don’t

know what that’s based on.” Transcript of Hearing on June 27, 2019, at pp. 79-80. In reminding

Petitioners’ counsel of her Rule 11 obligation to have a reasonable factual basis for the assertion

that USCIS is “not scheduling for [I-130] interviews,” the Court asked for the basis of Petitioners’

factual representation. Id. at 83. After Petitioners relayed their purely anecdotal reasons for their

assertion, id. at 84, the Court in the end – while recognizing that “if CIS is doing something to

frustrate the operation of the provisional waiver process, that may be relevant and important” –

advised Petitioners’ counsel “but I think you should develop a fuller factual basis and provide

some support.” Id. at 87.




1USCIS can, in appropriate instances, grant Form I-130 petitions without conducting an interview.
8 C.F.R. § 204.1, 245.6. Therefore, whether an interview is scheduled for a Form I-130 petition is
not indicative of improper adjudicatory practices. In fact, USCIS can adjudicate a Form I-130
more quickly if USCIS determines not to interview the petitioner and beneficiary. Therefore,
Petitioners certainly should not be able to obtain discovery into whether USCIS is lawfully
adjudicating applications based only upon allegations irrelevant to the proper adjudication of a
Form I-130.
                                                  9
       Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 10 of 15



       Petitioners cannot defend topics 9 and 19 with baseless assertions and any other unpled

allegations. Discovery is not a tool to conduct a fishing expedition for information about practices

unrelated to the specific allegation in the complaint. Rivera v. NIBCO, Inc., 364 F.3d 1057, 1072

(9th Cir. 2004) (“District courts need not condone the use of discovery to engage in ‘fishing

expeditions.’”). Instead, Respondents have provided, and will continue to provide, discovery about

the arrests of class members at USCIS offices, including communications between USCIS and

ICE Boston about scheduled appearances of aliens subject to final orders of removal at USCIS

offices, USCIS’s policies and practices relating to ICE arrests at or immediately following

interviews, and information sharing between USCIS and ICE regarding the potential arrests of

class members. Unlike topics 9 and 19, this discovery at least marginally falls under the penumbra

of ICE’s arrest and detention of class members even though USCIS has no role in the ultimate

arrest or enforcement decision-making.

       II.     Petitioners’ Topic Regarding Racial Animus is Beyond the Scope of Discovery
               Authorized by the Court, Vague, and Not Proportional to the Needs of the
               Case.

       Petitioners seek that DHS — not ICE — designate a witness to testify about “DHS’s

motivations in taking any steps to restrict eligibility for or access to the Provisional Waiver

Process, including any motivations relating to racial animus or national origin.” Ex. A at 9.This

topic related to racial animus is overbroad, vague, and another attempt to expand discovery beyond

this Court’s order.

       First, this topic is beyond the discovery authorized by this Court. This Court expressly

rejected Petitioners’ request to take discovery from all of DHS. ECF Nos. 357, 366. Instead, it

limited discovery in this case to “policy directives given to ICE Boston” because ICE Boston —

not USCIS nor DHS — makes the individual arrest, detention, and removal decisions at issue in



                                                10
         Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 11 of 15



this case. ECF No. 366 at ¶ 3. Despite this, Petitioners request that Respondents designate a witness

to speak on behalf of DHS as a whole. This is plainly beyond the discovery this Court authorized

and this Court should limit the topic accordingly.

         Notwithstanding Petitioners’ improper request for a DHS designee, the topic itself is not

within the discovery authorized by this Court because it seeks information beyond the “policy

directives given to ICE Boston” and information irrelevant to the allegations in the complaint. ECF

No. 366 at ¶ 3-4. As explained above, Petitioners’ complaint challenges three specific actions that

they claim “restrict access to the provisional waiver process.” Ex. A at 9. Those actions are the

arrest, detention, and removal of class members. Conversely, this topic seeks information about

any actions that, in Petitioners’ view, “restrict access” regardless of whether the action is

challenged in the complaint. This is inappropriate under Rule 26. Briddell v. St. Gobain Abrasives

Inc., 233 F.R.D. 57, 61 (D. Mass 2005) (holding that a request for information concerning “other

safety violations” was overly broad and limiting the deposition to violations that were of similar

severity to those the Plaintiff allegedly committed during his employment). Petitioners are not

entitled to discovery on issues unrelated to the challenged actions in their complaint. Fed. R. Civ.

P. 26, advisory committee’s note to 2000 amendments. Accordingly, topic 23 is impermissib ly

broad.

         Further, topic 23 fails to meet the specificity requirements in Rule 30. “Because Rule

30(b)(6) places substantial responsibilities and burdens” on the examined party to prepare for the

deposition, the “requesting party must take care to designate, with painstaking specificity, the

particular subject areas that are intended to be questioned, and that are relevant to the issues in

dispute.” Updike v. Clackamas Cnty., No. 3:15-cv-00723-SI, 2016 WL 111424 *7 (D. Or. January

11, 2016) (emphasis added). The deposition notice must describe topics of examination with



                                                 11
         Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 12 of 15



“reasonable particularity” and “provide a basis upon which an individual or entity can reasonably

determine what information may or may not be responsive.” Trs. of Boston Univ. v. Everlight

Elecs. Co., No. 12-cv-12326-PBS, 2014 U.S. Dist. LEXIS 158982 at *10 (D. Mass. September 24,

2014).

         Petitioners’ topic 23 lacks the requisite specificity. Topic 23 seeks information about

“DHS’s motivations in taking any steps that restrict eligibility for or access to the Provisional

Waiver Process.” Despite the parties’ disagreement throughout this case on what “restricts

eligibility or access” to an individual’s ability to seek provisional waivers, Petitioners do not define

this phrase. Ex. A at 9. 2 It is likewise unclear what potential “motivations,” Respondents would

need to be prepared to testify since this term remains undefined and it is vague. See id.

         Not only is this topic vague, but any reasonable interpretation is impermissibly broad

because seeks information unrelated to the claims in the complaint. As written, topic 23 would

require Respondents to prepare to testify about the decision-making behind every policy and

practice, regardless of geographic location, related to the Form I-130, Form I-212, and Form I-

601A, and any step, policy or practice to arrest, detain, or remove, any individual — not just class

members — who file any of these forms regardless of their eligibility. Ex. A at 9. Therefore, this

topic seeks information about form fees, staffing, employment contracts, national security, fraud

investigations, document authentication procedures, and file management procedures. All of this

information is beyond the scope of discovery in this case because it is plainly unrelated to ICE’s

arrest, detention, and removal of class members within the Boston ICE ERO area of responsibility.

Fed. R. Civ. P 26(b)(1).



2
 For example, the parties disagree about whether removing an individual who is likely subject to
other grounds of inadmissibility would “restrict eligibility or access to” the provisional waiver
regulations.
                                                  12
       Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 13 of 15



       Further, requiring Respondents to prepare a witness to testify about this topic is also not

proportional to the needs of this case where the complaint is limited to the Boston ICE ERO area

and the challenged actions are limited to the arrest, detention, and removal of class members. It is

also likely impossible to assemble, let alone prepare, the many witnesses that Respondents would

need to comply with such a request. Cooper v. Charter Communs., Inc,. No. 3:12-cv-10530-M GM ,

2016 WL 128099 at *6 (D. Mass. Jan. 12, 2016) (Denying plaintiffs’ discovery requests because

“its production is not proportional to the needs of the case.”). Accordingly, topic 23 is outside the

scope of discovery authorized by the federal rules and this court should disallow it.

       III.    This Court Should, Stay Further Equal Protection Discovery Until It Rules on
               Respondents’ Forthcoming Motion Based on the Supreme Court’s Recent
               Decision in Regents.

       Further, this Court should stay any further discovery related to Petitioners’ equal protection

claim until it rules on Respondents’ forthcoming motion based on new Supreme Court precedent.

In Regents, the Supreme Court rejected the plaintiffs’ equal protection claim that the Deferred

Action for Childhood Arrivals (“DACA”) rescission violated the Equal Protection clause, finding

the allegation that ending the program was motivated by animus to be insufficiently pleaded.

Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1915 (2020) (citing

Arlington Heights 429 U.S. at 266). In doing so, the Court rejected Plaintiffs’ claim that the history

leading up to the DACA rescission was unusual; that there was a disparate impact of the DACA

rescission on Latinos from Mexico; and that and pre- and post-election statements by President

Trump evidenced discriminatory intent. Id. Similarly here, Petitioners’ complaint also fails to

adequately articulate an Equal Protection claim. For example, Petitioners’ claim of improper

animus, like plaintiffs’ claim in Regents, is based almost solely on President Trump’s pre- and

post- election statements. ECF No. 27 at ¶¶ 110-11. Therefore, under Regents, Petitioners’ Equal



                                                 13
       Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 14 of 15



Protection claim fails as a matter of law and this Court should stay further discovery relating to

Petitioners’ equal protection claim until the Court rules on Respondents forthcoming motion. See

Regents, 140 S. Ct. at 1915.



Respectfully submitted,


JEFFERY B. CLARK
Acting Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

ELIANIS N PEREZ
Assistant Director

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov

Counsel for Respondents




                                               14
       Case 1:18-cv-10225-MLW Document 548 Filed 10/05/20 Page 15 of 15



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Respondents conferred

with counsel for Petitioners in an attempt to resolve the issues raised in this motion. Petitioners

oppose this motion.




                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: October 5, 2020                               Trial Attorney




                                                15
